Hill, C. J.'
1. A certiorari will not be dismissed because the magistrate fails to send up copies of the proceedings connected with the trial of the ease in the court below, when the errors complained of in the petition as verified by the answer can be fully considered and determined without reference to such proceedings. Peeples v. Tygart, 6 Ga. App. 409 (65 S. E. 167); Georgia Southern & Florida Ry. Co. v. State, 116 Ga. 845 (43 S. E. 254).
2. The first grant of a new trial on certiorari is discretionary, and will not be reversed, unless the evidence demanded the verdict in the trial court. King v. Turner, 6 Ga. App. 499 (65 S. E. 321), and cases cited.

Judgment affirmed.